BIRCH, Circuit Judge,
concurring specially:
I agree that we are bound by Easterwood v. CSX Transportation, Inc., 933 F.2d 1548 (11th Cir.1991). I also agree that a fair reading of Easterwood means that the plaintiffs’ excessive speed claim is preempted and that the plaintiffs’ inadequate warning claim must survive. I therefore join the majority’s opinion.
I write separately to note my dissatisfaction with Easterwood. By broadly preempting negligent speed claims and generally salvaging negligent failure to warn claims, I fear that the Easterwood panel may be stating the law backwards. Were I writing on a clean slate, I would recognize that, under appropriate circumstances, a plaintiff’s excessive speed claim could survive, and a plaintiff’s failure to warn claim might be preempted.
I.
In ruling that the speed regulations promulgated pursuant to the FRSA preempt, in a wholesale manner, any claim that a railroad company was negligent for operating its train at an excessive speed, the Easterwood panel fails to distinguish between the two types of negligence, theories which might be brought. It seems to me that a wrongful death litigant could advance two distinct theories of a railroad’s excessive speed liability. First, the plaintiff might argue that even though the train obeyed the federal speed limit, the railroad was negligent by exceeding the speed limit imposed - by state law for that particular section of track. Second, the plaintiff might assert that even though the railroad obeyed the federal speed limit, the operator of the train was negligent for failing to slow down because under the circumstances, a reasonably prudent train operator would have exercised additional caution.
I believe that the first negligence theory is preempted by the FRSA, but the second is not. Preemption of the first theory simply respects the Supremacy Clause by recognizing that a railroad company should not be penalized for ignoring state operating procedures that have been intentionally trumped by specific federal legislation. Preemption of the second theory, however, goes far beyond respect for the Supremacy Clause, in that it effectively insulates a railroad from negligence liability for excessive speed as long as the railroad stays within the federal speed limits.
One hypothetical can demonstrate that this last result is unwarranted. Suppose the train that struck Mahony was traveling at 59 miles per hour, at night, in a dense fog, and during a stiff rain. If 60 miles per hour was allowed by federal law, CSX could not be sued for negligently excessive speed, even though the train’s speed under these circumstances might be clearly unreasonable. To the extent that Easter-wood prevents a plaintiff from asserting this second theory of excessive speed liability, I respectfully disagree with the opinion. Ordinarily, “[cjompliance with a legislative enactment ... [should] not prevent a finding of negligence where a reasonable [person] would [have taken] additional pre*647cautions.” Restatement (Second) of Torts § 288C (1965).
II.
Turning to the federal preemption of tort claims based upon a railroad’s failure to warn, it seems to me that the applicable federal law — the FRSA, its accompanying federal regulations, and the Manual on Uniform Traffic Control Devices for Streets and Highways — requires state and local transportation authorities to make the decisions about the warning devices needed at particular crossings. See Hatfield v. Burlington Northern R.R., 958 F.2d 320, 321-24 (10th Cir.1992). When these governmental authorities have made the safety decisions about a certain crossing, it seems odd to hold a railroad responsible in common law negligence for failing to override the governmental decisions. Indeed, allowing negligence liability to be imposed upon railroads in this manner could defeat the legislature’s desire for uniformity in the area of railroad warning devices. Fearing potential liability, railroads may attempt to reach independent decisions on warning devices, notwithstanding the conclusions of those governmental agencies entrusted with the decisionmaking authority under federal law.
For this reason, I believe that a plaintiff’s claim that a railroad negligently failed to install adequate warning devices can be preempted, as long as the governmental authority with jurisdiction over the applicable crossing reached a decision regarding the appropriate warning devices needed at that crossing. Under such circumstances, federal preemption is sensible because it seems unfair to hold a railroad accountable for the warning decisions made by other entities. In reaching this conclusion, I appear to be supported not only by the decision of the Tenth Circuit in Hatfield, but also by then-judge Kennedy’s opinion in Marshall v. Burlington Northern, Inc., 720 F.2d 1149 (9th Cir.1983). See id. at 1154 (suggesting that federal preemption attaches when “a federal decision is reached through the local agency on the adequacy of the warning devices at the crossing”).
III.
In sum, the fairest reading of Easter-wood indicates that the FRSA preempts a plaintiff’s excessive speed claim but not a plaintiff’s failure to warn claim. I agree that we are bound by Easterwood, even though reasonable arguments can be made that would limit Easterwood’s applicability to the present case. Therefore, I join the majority’s opinion. However, the reservations I have outlined above are substantial, perhaps significant enough to justify a rehearing en banc.